Citation Nr: 1121429	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  05-08 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include coronary artery disease.

2.  Entitlement to service connection for an abdominal aortic aneurysm.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Marine Corps from March 1963 to February 1967.  He was a member of the U.S. Air Force Reserve from May 1982 to November 2002, during which time he had a period of active service from September 2001 to September 2002.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In August 2007, the appellant testified at a Board hearing at the RO.  In an October 2007 decision, the Board denied service connection for a heart condition, to include coronary artery disease, an abdominal aortic aneurysm, and hypertension.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2010 memorandum decision, the Court vacated the Board's October 2007 decision and remanded the case to the Board for readjudication.  

In January 2011, the Board referred the appellant's case for a medical expert opinion.  See VHA Directive 2010-044, dated September 29, 2010; 38 U.S.C.A. §§ 5103A, 7109 (West 2002); 38 C.F.R. § 20.901 (2010).  That opinion was received in February 2011.  In March 2011, a copy of the medical opinion was provided to the appellant and his representative, and they were offered the opportunity to present additional evidence or argument in accordance with 38 C.F.R. § 20.903 (2010).  See also Thurber v. Brown, 5 Vet. App. 119 (1993).  In May 2011, the appellant's representative provided a written brief in support of the appeal, but no additional evidence was submitted.  


FINDINGS OF FACT

1.  A heart disability, to include coronary artery disease, an abdominal aortic aneurysm, and hypertension were not present during the appellant's first period of active service, nor were such conditions manifest to a compensable degree within one year of separation from that period of service, nor does the record contain any indication that the appellant's current coronary artery disease, abdominal aortic aneurysm, or hypertension, are causally related to that period of active service or any incident therein.  

2.  The appellant's heart disability, to include coronary artery disease, his abdominal aortic aneurysm, and his hypertension preexisted his second period of active service from September 2001 to September 2002 and were not aggravated therein beyond the natural progress of the disease.


CONCLUSION OF LAW

A heart disability, to include coronary artery disease, an abdominal aortic aneurysm, and hypertension were not incurred in or aggravated during active service, nor may such disabilities be presumed to have been incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In April 2003 and November 2003 letters, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  In a March 2006 letter, the RO sent the appellant a letter for the express purpose of advising him of the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the February 2007 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

In addition to these notification letters, in a conference held in connection with the August 2007 Board hearing, the issues on appeal were discussed with the appellant and his representative, including the type of evidence required in order to prevail in the claims.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant and his representative acknowledged full understanding of all matters discussed.  Following the hearing, the case was held in abeyance to afford the appellant the opportunity to submit additional evidence.  He thereafter submitted additional evidence along with a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2010).

The Board also observes that in the April 2010 memorandum decision discussed above, the Court identified no fault in VA's compliance with any notification actions.  Similarly, in briefs before the Court, the appellant identified no deficiencies with VA's notification actions.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that the "Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) (noting that "[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").  Absent any indication in the record or from the Court or the appellant that additional notification action is necessary, the Board concludes that VA's notification duties have been satisfied.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

As set forth above, the Board has also solicited an expert medical opinion in this case.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the February 2011 medical opinion obtained is adequate.  The opinion was provided by a qualified medical professional, a cardiologist, and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the appellant nor his representative has argued otherwise.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

Service treatment records corresponding to the appellant's period of active duty in the U.S. Marine Corps from March 1963 to February 1967 are negative for complaints or findings of a heart disability, an abdominal aortic aneurysm, or hypertension.  At his January 1967 service separation medical examination, his heart and vascular system were examined and determined to be normal.  Additionally, a chest X-ray was performed and the results were normal.  The appellant's blood pressure was 130/78.  On a report of medical history completed by the appellant in connection with his separation examination, he denied having or ever having had high blood pressure or symptoms such as pain or pressure in his chest, heart palpitations, or shortness of breath.  He did acknowledge a family history of heart trouble, stating that both of his parents had had heart trouble.  

In December 1967, the appellant submitted an original application for VA compensation benefits, seeking service connection for a low back disability.  His application, however, is entirely silent for any mention of a cardiovascular disability, including hypertension.  In connection with his claim, the appellant underwent VA medical examination in January 1968 which is similarly silent for complaints or findings of heart disability, an abdominal aortic aneurysm, or hypertension.  In pertinent part, the examination showed that the appellant's heart was normal in size and contour.  There were normal sinus rhythms present and no murmurs heard.  All peripheral vessels were of good pulse and quality with no evidence of any peripheral edema.  The appellant's blood pressure was 122/86.  

The appellant was a member of the U.S. Air Force Reserve from May 1982 to November 2002, during which he had a period of active service from September 2001 to September 2002.  

In pertinent part, service treatment records corresponding to the appellant's membership in the Air Force Reserve include a November 1998 USAF physical examination report which is negative for complaints or findings of a heart disability, abdominal aortic aneurysm, or hypertension.  The appellant's sitting blood pressure was noted to be 144/84 and an EKG was normal.  On a report of medical history, the appellant denied having or ever having had high blood pressure or heart trouble.  He described his health as "good" and stated that he was not currently taking any medications.  

Subsequent private clinical records show that in February 1999, the appellant underwent a cardiac assessment at which significant cardiac risk factors were identified, including hypertension.  A stress test showed average exercise tolerance.  The appellant's blood pressure was noted to be under good control.  

In May 1999, the appellant was hospitalized in connection with his complaints of chest pain associated with nausea, shortness of breath, and diaphoresis.  The appellant was noted to be a one pack per day cigarette smoker with a positive family history of premature coronary artery disease.  He denied being under treatment for hypertension, diabetes mellitus, or hypercholesterolemia.  During the course of hospitalization, the appellant underwent left heart catheterization which revealed significant coronary artery disease.  Angioplasty and stenting was performed.  The postoperative diagnoses included multivessel coronary artery disease and abdominal aortic aneurysm.  

In July 2001, the appellant's private physician noted that he had reassessed the appellant's cardiac condition in connection with recent complaints of chest pain, fatigability, and reduced energy levels.  The physician advised the appellant to undergo another stress test.  Subsequent testing revealed above average exercise capacity and was negative for ischemia.  

Service personnel records show that on September 22, 2001, the appellant was recalled to active duty status in the U.S. Air Force.  Service treatment records corresponding to this period of active duty show that in December 2001, the appellant requested a physical for separation due to a heart condition, reporting a history of myocardial infarction in 1999.  

In January 2002, the appellant was seen by a military cardiology fellow for a Medical Evaluation Board (MEB) evaluation.  The cardiology fellow concluded that the appellant had "excellent functional capacity" with no work limitations, although he was not fit for worldwide service due to his age and history of having had a heart attack.  The fellow's final diagnosis was that the appellant had Functional Class I coronary artery disease, an infrarenal abdominal aortic aneurysm, and hypertension.  

A January 2002 Medical Evaluation Board (MEB) report notes that the appellant had a preservice history of coronary artery disease, status post myocardial infarction two years prior.  The appellant was noted to be Canadian Heart Classification I, as he was able to exercise for a long period without cardiac symptoms.  He was currently asymptomatic on appropriate medical therapy.  If he was to become hypertensive, an ACE inhibitor could be considered.  With respect to functional impairment, it was determined that because the appellant was able to exercise to 12 METs and had no symptoms on his current medications, there were no work limitations in terms of jobs that he could perform.  Given his history of myocardial infarction and a stenting, however, he was not worldwide qualified.

In a May 2002 addendum, the military cardiologist who had previously evaluated the appellant indicated that he had referred the appellant for an ultrasound to evaluate his abdominal aortic aneurysm.  He noted that if it was "found to be present and enlarged, then he [would require] evaluation by a vascular surgeon to determine further management/therapy."  As for the appellant's coronary artery disease, the cardiologist recommended that the appellant continue his medication regimen of aspirin, atenolol and atorvastatin therapy as originally advised.  The cardiologist indicated that the appellant needed no other cardiac follow up other than yearly heart and cholesterol checkups.  

The record on appeal contains a June 2002 AF Form 348, Line of Duty Determination, noting that the appellant had coronary artery disease:  Functional Class I; an infrarenal abdominal aortic aneurysm; hypertension; and benign prostatic hypertrophy.  In the section of the form entitled, "Details of Accident or History of Disease," a military flight cardiologist noted that the appellant "has a history of myocardial infarction but is currently stable and without functional limitations.  He has no limitations in jobs he can perform but given his age and history of infarction, should not be worldwide qualified."  In another section of the form, completed by the appellant's commander in July 2002, he checked a box indicating that "at the time of the occurrence" the appellant was "present for duty."  In the remarks section, he noted that "as a result of my investigation, I have determined the circumstances to be as follows:  [o]nset of heart disease is not a discreet event, but a process that occurs over time.  As member was an IMA [Individual Mobilization Augmentee] in good standing, there is no information to indicate other than a present for duty finding."  The immediate commander noted that the proximate cause of the appellant's disease was a "long-term medical condition," and that as a result of his investigation, the recommended finding was "in line of duty."  

The record on appeal also contains an August 2002 Memorandum for Record issued by the Department of the Air Force regarding the appellant's line of duty determination.  The memorandum notes in connection with a June 2002 a line of duty determination, both the appellant's commander and the evaluating physician concurred that his "heart condition was in the line of duty."  It was determined that despite an administrative oversight, the finding that the appellant's medical condition had occurred in the line of duty was legally sufficient.  

The appellant's service personnel records show that he was discharged from active duty in September 2002 due to demobilization.  

In May 2003, the appellant underwent VA medical examination at which he reported a history of coronary artery disease, status post stent placement in 1999.  He denied chest pain or shortness of breath since that time.  The examiner noted that the appellant's cardiac functions were essentially normal.  The diagnosis was asymptomatic coronary artery disease.  The appellant also reported that he was under treatment for hypertension and claimed that the condition had first been diagnosed in February 2001.  He denied complications from hypertension.  The diagnosis was hypertension, well controlled and no apparent complications.  With respect to the appellant's abdominal aortic aneurysm, the examiner noted that it was asymptomatic, moderate in size and under observation.  He noted that a recent echocardiogram had measured it as 3.2 x 3.6 centimeters.  

At his August 2007 Board hearing, the appellant testified that he first had heart problems in 1999 when he experienced chest pain, was diagnosed as having a heart blockage, and underwent a stent placement.  The appellant acknowledged that he had not been on active duty at the time.  He testified that it was his belief that when he was recalled to active duty in September 2001, however, his heart condition was aggravated.  He reported that in April 2006, he again experienced chest pain and underwent a double bypass.  With respect to his abdominal aortic aneurysm, he testified that he was unable to recall when the condition had first been identified, at the time of his 1999 stent placement or during his subsequent period of active duty.  Regarding his hypertension, the appellant claimed that he first realized he had hypertension problems in 2001.

The appellant thereafter submitted private medical records, dated from November 2002 to May 2006.  In pertinent part, these records show that at cardiac evaluations in November 2002, November 2003, January 2005, September 2005, and February 2006, the appellant was noted to have a history of coronary artery disease, status post angioplasty and stent placement in 1999, as well as an abdominal aortic aneurysm.  These conditions were noted to be clinically stable.  In April 2006, the appellant sought treatment for exertional angina.  The examining cardiologist diagnosed the appellant as having severe two-vessel coronary artery disease and unstable angina pectoris.  Later that month, the appellant underwent two vessel coronary artery bypass graft.  Post-operative medical records indicate that the appellant's symptoms subsided after the surgery and he otherwise did well postoperatively.  The appellant's cardiovascular problems were noted to include hypertension, a mild aortic aneurysm, and coronary artery disease.  In a May 2006 treatment letter, the appellant's treating physician described the appellant's post-operative course as "generally good."  It was noted that he had had no complaints of shortness of breath or chest pain.  His blood pressure was 124/77 and his heart had both a regular rate and rhythm.  

In January 2011, the Board referred the appellant's case to a medical expert for an opinion.  In February 2011, a VA cardiologist provided the requested opinion.  In providing the opinion, the VA cardiologist reviewed the appellant's claims folder in detail.  He noted that the appellant had numerous risk factors including a documented history of smoking until 1999, a strong family history of premature coronary artery disease, and obesity.  After examining the record, the VA cardiologist concluded that the appellant's coronary artery disease was likely due to his extensive risk factors and that the progression of his disease between 1999 and 2006 had been natural.  The examiner further noted that records indicated that the appellant's hypertension had been documented since 1999, was mild, and had been kept under good control with medication.  Based on these records, he concluded that the appellant's hypertension had not increased in severity during the period from 1999 to 2006.  With respect to the appellant's abdominal aortic aneurysm, the examiner noted that the condition had been documented in 1999.  He explained that the same risk factors for coronary artery disease were involved with abdominal aortic aneurysm.  He noted that there had been a gradual progression of the size of the abdominal aortic aneurysm, but that this was along expected lines, i.e. the natural progression of the disease.  




Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain diseases, such as cardiovascular-renal disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from qualifying periods of service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

A veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated therein.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).  

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

The evidentiary presumptions discussed above do not extend to those who claim service connection based on a period of active or inactive duty for training, typically service associated with membership in the Army Reserve or National Guard.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (holding that the Board did not err in not applying presumptions of sound condition and aggravation where claimant served only on active duty for training and had not established any service-connected disabilities from that period).  Rather, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."  McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

As a preliminary matter, the Board notes that the evidence does not show, nor does the appellant contend, that his current coronary artery disease, hypertension, and abdominal aortic aneurysm were incurred during his first period of active duty in the U.S. Marine Corps from March 1963 to February 1967.  As discussed in detail above, service treatment records corresponding to this period of active duty are entirely negative for complaints or findings of coronary artery disease, hypertension, or an abdominal aortic aneurysm.  Indeed, at his January 1967 service separation medical examination, the appellant's heart and vascular system were examined and affirmatively determined to be normal.  On a report of medical history, the appellant also denied having or ever having had high blood pressure or symptoms such as pain or pressure in his chest, heart palpitations, or shortness of breath.  

Moreover, the Board notes that the record contains no indication, nor does the appellant contend, that coronary artery disease, hypertension, and an abdominal aortic aneurysm were manifest to a compensable degree within one year of separation from his first period of active service.  In fact, when the appellant underwent VA medical examination in January 1968 in connection with an unrelated claim, cardiovascular examination was entirely normal, with no indication of a heart disability, hypertension, or an abdominal aortic aneurysm.  

Finally, the Board notes that the record on appeal otherwise contains no indication, nor does the appellant contend, that there is a causal connection between his current coronary artery disease, hypertension, and abdominal aortic aneurysm, and his first period of active service or any incident therein.  Under these circumstances, the Board finds that there is no basis on which to award service connection based on this period of active duty.  

The Board also notes that the appellant was a member of the Air Force Reserve beginning in May 1982.  Again, the record does not show, nor does the appellant contend, that he became disabled due to coronary artery disease, hypertension, or an abdominal aortic aneurysm during a period of active duty for training in the Air Force Reserve.  See 38 U.S.C.A. §§ 101(24); 1110 (West 2002); see also McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

Rather, the appellant contends that service connection for coronary artery disease, abdominal aortic aneurysm, and hypertension is warranted as such conditions were aggravated during his second period of active duty from September 2001 to September 2002.  

As discussed in detail above, the record on appeal clearly and unmistakably establishes that the appellant was diagnosed as having coronary artery disease, hypertension, and an abdominal aortic aneurysm prior to his recall to active duty in September 2001.  Private clinical records show that when the appellant underwent a cardiac assessment in February 1999, he was diagnosed as having significant cardiac risk factors, including hypertension.  Additionally, the record on appeal contains private clinical records corresponding to a May 1999 period of hospitalization during which the appellant underwent left heart catheterization which revealed coronary artery disease necessitating angioplasty and stenting.  With respect to his abdominal aortic aneurysm, although the appellant claimed at his August 2007 Board hearing that he was unable to recall whether it was first diagnosed during his May 1999 hospitalization or during active duty, he is advised that records corresponding to his May 1999 period of hospitalization clearly document a diagnosis of abdominal aortic aneurysm.  

The Board also notes service treatment records corresponding to the appellant's period of active service from September 2001 to September 2002 clearly and consistently note a preexisting cardiac history.  Indeed, these records show that in December 2001, shortly after entering active duty, the appellant himself sought a physical for separation due to a preexisting heart condition, reporting a history of myocardial infarction in 1999.  

The United States Court of Appeals for the Federal Circuit has held that in cases such as this, a claimant cannot bring a claim for service connection, but may bring a claim for service-connected aggravation of the disability.  In such cases, the burden falls on the veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, however, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the Board finds that the evidence clearly and unmistakably shows that the appellant's preexisting coronary artery disease, hypertension, and aortic abdominal aneurysm were not aggravated during his period of active service from September 2001 to September 2002 beyond the natural progression of the disease.  

As discussed in detail above, service treatment records corresponding to the appellant's period of active duty from September 2001 to September 2002 show that despite several evaluations, the appellant was consistently determined to be fit for duty without limitation, but for worldwide deployment which was noted to be due to his age and his preservice history of myocardial infarction, not any current disability.  These records contain no indication of increased symptomatology nor do they contain any indication that the underlying disabilities increased in severity.  Again, evaluation consistently showed that the appellant had "excellent functional capacity" and was "asymptomatic" on appropriate medical therapy.  In May 2002, the appellant's military cardiologist concluded that the appellant needed no other cardiac follow up other than yearly checkups.  Indeed, personnel records confirm that the appellant was discharged from active duty after the expiration of his one-year tour of duty due to demobilization, not disability.  

The Board also observes that post-service clinical records strengthen the conclusion that the appellant's preexisting coronary artery disease, hypertension and abdominal aortic aneurysm did not undergo an increase in severity during his period of active service.  As noted, a May 2003 VA medical examination report described the appellant's coronary artery disease and abdominal aortic aneurysm as being asymptomatic and his hypertension as being well controlled and without complication.  Similarly, private clinical records show that at several cardiac evaluations conducted between November 2002 and February 2006, the appellant was described as being clinically stable.  

On the basis of all the evidence of record pertaining to the appellant's coronary artery disease, abdominal aortic aneurysm, and hypertension prior to, during, and subsequent to his period of active service from September 2001 to September 2002, the Board concludes that the evidence of record shows that the claimed disabilities did not increase in severity during active service.  38 U.S.C.A. 1153, (West 2006); 38 C.F.R. 3.306 (2010).  Under these circumstances, the presumption of aggravation is not for application.  38 C.F.R. § 3.306(b); see also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  The Court has made clear that aggravation may not be conceded where the disability underwent no increase in severity during service.  Id.; see also Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997) (noting that in order to establish aggravation, the preexisting disorder must have undergone "a lasting worsening . . . that is, a worsening that existed at the time of separation").

Here, the Board notes that in its April 2010 memorandum opinion, the Court found that in the appellant's case, the evidence showed that the medical officer initiated an informal line of duty determination, which under Air Force Instructions

is essentially a determination that the conditions did not occur while the appellant was absent without authority or as a result of his own misconduct.  See Stover v. Mansfield, 21 Vet. App. 485, 489 (2007) (discussing Department of the Navy Instructions and finding that an " 'in the line of duty' investigation is not making an 'in the line of duty' determination so much as it is making a finding of the absence of misconduct").

Pursuant to Stover, supra, this finding is binding on VA.  Stover, 21 Vet. App. at 490; see 38 C.F.R. § 3.1(m) (a service department finding that a disease "occurred in line of duty" is binding on VA).  Although binding, it does not end the inquiry or result in a finding of service connection.  Instead, the appellant must also demonstrate a causal connection between the injury or disease, or aggravation of the disability, and active service.  See Shedden, 381 F.3d at 1167; Stover, 21 Vet. App. at 490.  

Memorandum decision at pages 8-9.  

The Board has carefully considered the binding line of duty determination, but finds that the conclusions reached therein by the Air Force, as explained by the Court, that the appellant's coronary artery disease, hypertension and abdominal aortic aneurysm "did not occur while the appellant was absent without authority or as a result of his own misconduct" do not provide any basis upon which to conclude that the appellant's preexisting coronary artery disease, hypertension and abdominal aortic aneurysm increased in severity during service.  

Here, the Board notes that the Court's April 2010 memorandum decision contains a footnote to the effect that the medical officer's decision to complete an informal line of duty determination 

suggests that he determined the appellant's conditions were aggravated by service.  This is because the Air Force Instructions otherwise provide that the medical officer should apply an "EPTS, LOD Not Applicable" determination when the medical diagnosis is that the condition preexisted service and was not aggravated by service.  See AFI36-2910, ch. 2, §§ 2.3, 2.3.1, 2.3.1.1.

Memorandum decision, footnote 2.  

It is unclear whether the Court's footnote is merely dicta or a holding that the medical officer, by choosing to complete an informal line of duty determination, expressly concluded that the appellant's preexisting coronary artery disease, hypertension, and abdominal aortic aneurysm were aggravated by service.  Even assuming the latter for the sake of argument, the Board nonetheless concludes that this implied conclusion is overwhelmingly outweighed by the other evidence of record discussed above which documents no increase in severity during service.  The Board further notes that even assuming for the sake of argument that the medical officer concluded that the appellant's preexisting coronary artery disease, hypertension, and abdominal aortic aneurysm had been aggravated during service, his failure to provide a rationale or any other comment greatly reduces the probative value of such a conclusion.  Nieves-Rodriguez, 22 Vet. App. at 304 (providing that a medical opinion is not entitled to any weight "if it contains only data and conclusions"); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

In any event, the Board observes that in February 2011, a VA cardiologist examined the record on appeal and concluded that any increase in the appellant's coronary artery disease, hypertension and abdominal aortic aneurysm between 1999 (when the conditions were first identified) and 2006 (when the appellant first exhibited increased symptomatology) had been due to the natural progress of the disease.  

The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a cardiologist, an individual who clearly has the expertise to opine on the matter at issue in this case.  In addition, he addressed the appellant's contentions, gave a considered rationale for his opinion, and based such opinion on a review of the entire claims folder, including the most pertinent evidence therein.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  This evidence included clinical records of treatment both before and after the appellant's period of active service.  The Board also notes that the record on appeal contains no contradictory evidence rebutting the cardiologist's conclusions or otherwise suggesting that any increase in severity during service was not due to the natural progress of the disease.  See Cotant v. West, 17 Vet. App. 116, 131 (2003).  Indeed, the line of duty determination itself appears to provide support for the VA cardiologist's conclusions to the extent it describes heart disease as a long term process which occurs over time.  

In summary, after considering the entire record and as well as "the appellant's claim that his period of active service aggravated his medical condition," see Memorandum decision at page 9, the Board finds that service connection is not warranted.  On the basis of all the evidence of record pertaining to the manifestations of the appellant's coronary artery disease, hypertension and abdominal aortic aneurysm prior to, during, and subsequent to service, the Board concludes that the evidence of record clearly and unmistakably shows that the conditions preexisted his period of active service and were not aggravated therein beyond the natural progression of the disease.  For the reasons set forth above, the Board finds that service connection for a heart disability, including coronary artery disease, hypertension and an abdominal aortic aneurysm, is not warranted.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a heart disability, to include coronary artery disease, is denied.

Entitlement to service connection for an abdominal aortic aneurysm is denied.

Entitlement to service connection for hypertension is denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


